Citation Nr: 1118827	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  Subsequently, the Board remanded this matter for additional development in a December 2009 decision.


FINDING OF FACT

The evidence of record does not demonstrate that any bilateral knee disorder, currently diagnosed as right and left knee degenerative joint disease, is etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively).


CONCLUSION OF LAW

A bilateral knee disorder, diagnosed as right and left knee degenerative joint disease, was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in January 2006 and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his service connection claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his service connection claim.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in February 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Before this appeal was filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2010 correspondence.

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The Board notes that on remand the RO requested the Veteran to complete and sign a VA Form 21-4142 (Authorization to Release Information to the VA) in order to obtain medical records from his private physician, Dr. K.J.H., which have not been previously secured, but that the Veteran did not respond.  In addition, the Board notes that an addendum to the April 2010 VA examination reported that the Veteran cancelled more than one appointment for a MRI study of his knees in May 2010.  In a signed handwritten statement received in March 2011, the Veteran repeated many of his prior contentions and implied that his failure to return for a MRI scan as part of his April 2010 VA examination was a misunderstanding and that he had never been contacted to return for the procedure.  The record indicates, however, that VA made reasonable efforts to obtain an MRI scan.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Regardless, the Board finds that the lack of an MRI in conjunction with the April 2010 VA examination does not affect its adequacy.  As will be discussed in detail below, the evidence necessary for substantiating the Veteran's claim is a nexus between the current bilateral knee disorder and any injury sustained during active duty service.   The X-ray studies are of record and show current pathology affecting the knees.  Neither the examiner nor the Veteran has articulated how undertaking an MRI would assist in determining whether a nexus exists between the current bilateral knee disorder and the knee symptoms associated in service are etiologically related.  

The duty to assist otherwise has been fulfilled as other VA and private medical records relevant to this matter have been requested or obtained and the Veteran has been provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a bilateral knee disorder.  In written statements and Board testimony, the Veteran claims that he hurt one of his knees during basic training, that his knees swelled up during service in Vietnam, and that his current knee disorder is related to his period of military service.

The Veteran served in Vietnam from November 1968 to November 1969.  His DD Form 214 reveals that he was a light weapons infantryman in service and received several decorations and badges, including the Combat Infantryman's Badge (CIB).  

Service treatment records are negative for any complaints of, or treatment for, either knee.  The Veteran's May 1970 discharge examination does not show any abnormalities of the knees.  However, on his contemporaneous report of medical history the Veteran checked the "yes" box to the question regarding a trick or locked knee and wrote that the knee jumps out of place every once in awhile and was "sprang" in basic training.  The discharge examiner concluded that the knee complaint began during basic training.  He also wrote to the effect that the Veteran had ordinary symptoms since basic training with no significant problems and no further medical care.  Subsequently, in June 1970, the Veteran signed a statement to the effect that there had been no change in his medical condition since his June 1968 enlistment examination.  

Post-service, a November 2005 signed statement from the Veteran's private physician, Dr. K.J.H., noted that he had treated the Veteran for bilateral knee pain since April 2005, that bilateral knee pain had been an ongoing problem for the Veteran, apparently since service when he did a lot of infantry work with a lot of running and jumping, and that pain and discomfort had worsened in the previous five years.  Dr. K.J.H. noted a small effusion in the right knee with tenderness along the medial collateral ligaments.  A magnetic resonance imaging (MRI) scan of the left knee showed a complex tear within the medial meniscus, chondromalacia, a small popliteal cyst, intact lateral meniscus, and intact anterior and posterior cruciate ligaments.

In a signed statement received in August 2006, the Veteran wrote that he was not able to obtain medical records from one of his private physicians who is now retired.  He contended that his knees were not properly treated in service and that he should have been given a MRI scan and not X-ray studies.  He also related that he was self-employed for more than 30 years and often treated his knee problem with over-the-counter medications because he did not want surgery to remove him from the work force.

VA outpatient treatment records dated from August 2005 to May 2010 noted a past medical history of knee pain and a normal gait.  VA progress notes dated in November 2007 and November 2008 revealed that the Veteran had bilateral knee pain and once almost had a left knee replacement, but had backed out of the procedure.  It was noted that the Veteran had since lost weight and that his symptoms were much improved.  A July 2009 VA telephone triage note revealed that the Veteran suffered some type of leg injury, a laceration with skin penetration, that was localized to the knee.  Neither the right nor left knee was identified and subsequent VA medical records contain no information about possible treatment or outcome.  

The Veteran underwent a VA examination of his knees in April 2010 as a result of the Board's December 2009 remand.  He told the examiner that he had discomfort in the knees off and on.  At times the left was worse than the right, but for the past several months the right was worse than the left.  He claimed that the right knee was swollen at the time of the examination and had been swollen for the past month.  

When the examiner asked the Veteran how his knee condition was connected to his military career, the Veteran told the examiner that one of his knees acted up during basic training and he went to sick bay where he was X-rayed and sent back to duty.  He was unsure which knee acted up.  He said that he was never put on profile and the knee problem finally went down.  After leaving military service, the Veteran said that he returned to his job in a body shop.  Over the years the knees had been giving him trouble, but at no time had he had regular medical care for the knees.  About five years before this examination, the Veteran said that he went to a private orthopedic surgeon for treatment, but for the last few years had been seen at VA where the knees were not given specific attention.  Until five years before the examination when he retired, the Veteran was able to maintain his job in an auto body repair shop and on the frame rack.  The Veteran told the examiner that to do this job one had to be in great physical shape.

On examination, the Veteran appeared to be a healthy-looking individual and was not in any acute pain.  Examination of the right knee revealed a little fullness on the medial side of the knee, but the examiner could not state that the knee was swollen.  There was no evidence of effusion, redness, or heat over the knee.  There was some tenderness on the medial side of the right knee.  The left knee showed no evidence of swelling and there was no evidence of effusion, heat or tenderness.  Good stability and range of motion were noted for both knees, although the examiner noted some bone-on-bone crepitation (without pain) in the patellofemoral joint of each knee.  An existing X-ray study of the right knee showed well-maintained cartilage space with a small osteophyte at the proximal pole of the patella and a suggestion of an osteophyte in the lateral compartment.  Additional X-ray studies showed mild degenerative joint disease, especially involving the medial compartment of the knee, the right greater than the left.  Diagnosis was right and left knee degenerative joint disease.  The VA examiner opined that it was less likely as not that the Veteran's bilateral knee degenerative joint disease was incurred in or aggravated by the Veteran's period of service.  He noted that while the Veteran complained of a knee problem during basic training there was no evidence as to which knee was involved and there was no evidence either had changed significantly since enlistment.  The examiner also noted that over the years since service the Veteran had carried out a strenuous occupation with automobile body work, specifically working on the frame rack, which he noted required one to be in good shape to do so.

During his Board hearing, the Veteran testified that during his fourth week of basic training he hurt his knee, which then began to swell.  He said that he went to the doctor a couple of times and got an X-ray.  Subsequently, when he served in Vietnam, his knee occasionally swelled up from wear and tear when out in the field and he went on sick call or complained at least twice.  (See transcript at pp. 6-8).  He testified that post-service he constantly saw a private doctor about his knees, but that physician is now retired.  (Id. at 8).  Currently, the Veteran testified that his bilateral knee pain was a seven on a scale of 10 and that he occasionally used a cane and an elastic brace.  (Id. at 4).  He said that a private doctor recently told him that the only thing that would help would be a knee replacement.  (Id. at 5).  The record was left open for an additional 30 days to permit the Veteran to secure a nexus opinion from a private health care professional, but no private medical opinion was ever submitted.  (Id. at 3, 6).  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current bilateral knee disorder was incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that the Veteran has been diagnosed with right and left knee degenerative joint disease.  Therefore, the first requirement for service connection has been met. 

The Board notes that there is no medical evidence of a chronic knee problem during service, only that the Veteran at discharge reported a trick or locked knee during service which originated in basic training and jumped out of place now and then.  However, the discharge examiner noted no bilateral knee abnormality and wrote to the effect that the Veteran had ordinary symptoms since basic training with no significant problems and no further medical care.  

The Board also observes, however, that the Veteran's lay evidence of difficulties in service and continuity of symptomatology is competent evidence to show possible in-service occurrence of a disease or injury, because difficulty with knee pain is that type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Although the Veteran may not be competent to assess degenerative joint disease, he is clearly competent to relate his symptomatology, which included knee pain which apparently first manifested in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

As the Veteran is the recipient of a CIB while stationed in Vietnam during the war, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Those provisions state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Board finds that while, as noted above, there is little medical evidence found in the claims file as to whether the Veteran sustained any injury to his knees while in service, as a combat veteran he has asserted that he was injured in conjunction with such duties.  In his October 2009 Board hearing, and in his March 2011 signed statement, the Veteran has contended that his knee occasionally swelled from wear and tear when serving in Vietnam and that he had gone to sick call or complained at least twice.  Notwithstanding the fact that there is no official record of an actual injury to either knee at this time or complaints of knee pain, the possibility exists that such did occur consistent with the circumstances of his unit's assignment to Vietnam.  Therefore, the Board finds that the account of inservice knee swelling and pain will be accepted as such is consistent with the circumstances of the Veteran's service as a light weapons infantryman.  See 38 U.S.C.A. § 1154(b).  Therefore, the second requirement for establishing service connection has been met.  However, it is important to note that conceding that the Veteran did have the knee symptoms asserted while in service, such assertions do not demonstrate the existence of a chronic knee disorder.  Indeed, the discharge examination report noting no bilateral knee abnormality and the Veteran's signed statement on discharge to the effect that there had been no change in his medical condition since his June 1968 enlistment examination indicate that any knee symptoms during service were acute and transitory in nature.  
78
With respect to the third requirement, medical records associated with the claims file do not show a diagnosis of degenerative joint disease of either knee until the April 2010 VA examination, or nearly 40 years after discharge from service.  (The November 2005 private medical correspondence shows a diagnosis of a left knee complex meniscus tear and chondromalacia, but this MRI finding pertaining only to the left knee was more than 35 years after discharge from service.)  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the service discharge findings of normal knees, and only lay evidence showing any continuity of symptomatology since service, the lengthy period following service without a showing of a bilateral knee disability weighs against the Veteran's claim as well.

Moreover, there is no competent evidence that any current bilateral knee disability is related to service.  Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 253.  The Veteran has presented no such competent medical evidence.  Though a private medical record dated in November 2005 refers to the Veteran's bilateral knee pain presenting an ongoing problem since service when he was in the infantry, this reference is based on the Veteran's narrative history and not on any independent evaluation of a medical relationship between an inservice injury and a current disability.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  None of the evidence of record contains a statement given by a medical examiner which provides a persuasive nexus between the Veteran's current knee disorder and his period of military service.

In reviewing the Veteran's claim the Board has reviewed his Board testimony and his written statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  However, in specific regard to his knee claim, his contention that his degenerative joint disease might be related to service because of knee pain during basic training or because of knee swelling in Vietnam, while credible, is not persuasive in view of the medical opinion of the April 2010 VA examiner.  

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  While the Board is sympathetic to the Veteran, and believes that he is competent to report his past and current symptomatology, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation, nor are the Veteran's statements credible in this regard.  The Board notes that he testified that he could not remember which knee had been injured in basic training and that the April 2010 VA examiner disagreed with his complaint that his right knee was swollen at the time of the VA examination.  Indeed, the Veteran is generally vague about the type and frequency of his knee symptoms over the years since service, and there is no evidence that he sought medical examination or treatment for his knees for decades after service.  Moreover, after examining the Veteran and reviewing the claims file, the VA examiner in April 2010 observed that the Veteran's post-service occupational experience with automobile mechanics required physical ability over the years.  Because of all of these factors, the Veteran cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case because they lack credibility.  While the Board does not doubt the sincerity of the Veteran's belief that symptoms associated with knee pain in basic training and swelling in Vietnam continued from discharge up to the present day, and that his bilateral knee degenerative joint disease is associated with military service, this claim turns on medical matters--the relationship between a current disability and service.  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim. 

After examining the Veteran and reviewing the claims file, the VA examiner competently and credibly found that the Veteran's knee complaints in service did not manifest any chronic disorder either during service or at discharge and that the Veteran's post-service occupational experience with automobile mechanics required physical ability over the years.  There is the suggestion that the Veteran's post-service occupation placed much stress on his knees and could have been an independent cause of his current degenerative joint disease.  In any event, there is no other medical explanation in the file to account for this post-service occupational stress on the Veteran's knees.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed right and left knee degenerative joint disease to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).  Under the circumstance of this case, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, the third requirement for service connection is not established and service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Given the absence of competent or credible medical or lay evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a bilateral knee disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a bilateral knee disorder because there is no evidence in the record that any degenerative changes to either knee developed within one year of the Veteran's separation from active duty in 1970.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for a bilateral knee disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


